        Case 1:21-cr-00028-APM Document 352-1 Filed 08/19/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                         *
                                                 *
                   vs.                           *       Case No. 21-cr-00028-2 (APM)
                                                 *
DONOVAN CROWL                                    *
         Defendant                               *
                                                 *

                                              ooOoo

                                             ORDER

       Upon consideration of the Consent Motion to Extend Time to File Reply to Government’s

Omnibus Opposition to Defendants’ Motions, filed by Donovan Crowl, good cause having been

shown, it is this ________ day of August, 2021, by the United States District Court for the District

of Columbia,

       ORDERED:

       1.      That the Motion is hereby GRANTED.




                                      HONORABLE AMIT P. MEHTA
                                      UNITED STATES DISTRICT JUDGE
